Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are pending in this Office action. 

Applicant's Response
In Applicant's Response dated 10/01/2021, Applicant amended Claims 1, 11 and 15; and argued against all rejections previously set forth in the Office Action dated 07/26/2021. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-4, 6-8, 10-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaiyer et al, U.S. Patent Application Publication No. 20190079959, in view of in view of Chowdhary et al, U.S. Patent Application Publication No. 20090006146, and further in view of Roskowski et al, U.S. Patent Application Publication No. 20190179729.
Claim 1:
Ramaiyer discloses:
periodically generating a set of database images of a database (see [0053]-[0059][0110]-[0123] → Ramaiyer discloses this limitation in that the system comprises a database snapshot data structure with a set of database images of databases);
including a timestamp on each of the set of database images (see [0053]-[0059][0110]-[0123] → Ramaiyer discloses this limitation in that each set of database images of databases includes a set point in time);
defining a slowly changing dimension in the database, the slowly changing dimension comprising a value that on average changes less frequently than a rate of said periodically generating the set of database images of the database 
integrating the set of database images into a data structure, the data structure storing a history of the slowly changing dimension including a range of time for each value held by the slowly changing dimension, wherein said integrating is chronologically agnostic with respect to a timestamp order of integration of each of the set of database images, and the each value is associated with a database image of the set of database images (see [0053]-[0060][0110]-[0123] → Ramaiyer discloses this limitation in that the system integrates the slowly changing dimension and metadata versioning in a multidimensional database environment with changes applied to the hierarchical data structure with different levels and, wherein data structure tacks a data dimension of the plurality of data dimensions to observe changes of the data dimension over time, wherein the database has a set of dimensions of snapshots in a hierarchy in a recursive manner); and 
Ramaiyer does not explicitly disclose:
preparing a report for a user based on the data structure that visually depicts the history of the slowly changing dimension.
However, Chowdhary discloses:
preparing a report for a user based on the data structure that visually depicts the history of the slowly changing dimension (see [0047]-[0064] → Chowdhary teaches this limitation in that the system generates dimension table definition, fact table definition and ETL (extract, transform, load) scripts for managing slow changing dimensions of the database structures with OLAP style reports recording the history of changes of the slow changing dimension data). 

Ramaiyer as modified does not explicitly disclose:
and the data structure is configured to integrate, in parallel, a progressing forward chronological database image with a progressing reverse chronological database image.
However, Roskowski discloses:
and the data structure is configured to integrate, in parallel, a progressing forward chronological database image with a progressing reverse chronological database image (see [0016][0066][0071] → Roskowski teaches this limitation in that the system tracks changes in the snapshot of the configuration data in either progressing forward or reverse chronological order relative to the starting point of the event stream analysis). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ramaiyer as modified with the teachings of Roskowski for the purpose of efficiently utilizing device configuration snapshot information to identify particular problem in the device or network environment occurred, see Roskowski [0010]. 

Claim 2:

wherein the slowly changing dimension includes multiple fields each including an independent value (see Ramaiyer [0057] → Ramaiyer as modified discloses this limitation in that slow changing dimensions of the database include multiple fields with independent values, i.e., salary information, product cost information, personnel information each contains different value). 

Claim 3:
Ramaiyer as modified discloses:
wherein the slowly changing dimension is a first slowly changing dimension of a plurality of slowly changing dimensions and the database stores a history of the plurality of slowly changing dimensions (see Ramaiyer [0053]-[0057][0110]-[0123] → Ramaiyer as modified discloses this limitation in that slow changing dimensions of the database include a plurality of slowly changing dimensions and the database stores a history of the plurality of slow changing dimensions organized into a number of dimension levels). 

Claim 4:
Ramaiyer as modified discloses:
generating an additional database image of the database at a present timestamp; and updating the data structure based on the additional database image (see Ramaiyer [0047]-[0064][0110]-[0123] → Ramaiyer as modified discloses this 

Claim 6:
Ramaiyer as modified discloses:
wherein the value is non-numeric (see Ramaiyer [0057] → Ramaiyer as modified discloses this limitation in that slow changing dimensions of the database include multiple fields with non-numeric values, i.e., personnel information). 

Claim 7:
Ramaiyer as modified discloses:
displaying the history in a graph interface as a function of the value to time (see Ramaiyer [0108][0109] → Ramaiyer as modified discloses this limitation in that the system displays a graphical hierarchical tree structure as a function of the metadata value to time). 

Claim 8:
Ramaiyer as modified discloses:
wherein the history is of the slowly changing dimension is continuous and non-overlapping in time (see Ramaiyer [0053]-[0059][0110]-[0123] → Ramaiyer as modified discloses this limitation in that the history of the slow changing dimension is happening continuous in time). 

Claim 10:
Ramaiyer as modified discloses:
wherein said defining is performed subsequent to generation of the set of database images (see Ramaiyer [0053]-[0059][0110]-[0123] → Ramaiyer as modified discloses this limitation in that the graphical hierarchical tree structure with metadata to changes is created after the generation of database snapshots). 

Claim 11 is essentially the same as Claim 1 except it set forth the claimed invention as a system and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 12, 13 and 14 perform the same functions as Claims 2, 3 and 8 respectively.  Thus Ramaiyer as modified discloses/teaches every element of Claims 12, 13, and 14 as indicated in the above rejection for Claims 2, 3 and 8 respectively. 

Claim 15:
Ramaiyer discloses:
receiving a first database image including a timestamp and a first value of a slowly changing dimension, the slowly changing dimension comprising a variable value that on average changes less frequently than a rate of said periodically generating the set of database images of the database (see [0053]-[0059][0110]-[0123] → Ramaiyer discloses this limitation in that the system comprises a database snapshot data structure with a set of database images of databases, and 
Ramaiyer does not explicitly disclose:
inserting the first value into a data structure that stores ranges of time associated with values, wherein the first value overwrites any prior value held in the data structure at the timestamp and forward chronologically and a next subsequent timestamp of a second value of the slowly changing dimension included in a second database image, wherein the second value overwrites another prior value held in the data structure at the next subsequent timestamp.
However, Chowdhary discloses:
inserting the first value into a data structure that stores ranges of time associated with values, wherein the first value overwrites any prior value held in the data structure at the timestamp and forward chronologically and a next subsequent timestamp of a second value of the slowly changing dimension included in a second database image, wherein the second value overwrites another prior value held in the data structure at the next subsequent timestamp (see [0047]-[0064] → Chowdhary teaches this limitation in that the system generates dimension table definition, fact table definition and ETL (extract, transform, load) scripts for managing slow changing dimensions of the database structures with reports recording the history of changes of the slow changing dimension data, wherein the system updates the table with the new data value by inserting a new row with the surrogate key pointing to the current value and setting the start date to 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ramaiyer with the teachings of Chowdhary for the purpose of extending a data warehouse model to capture slow changing dimension requirements that preserves the semantics of the dimension attribute definition as well as historical data, see Chowdhary [0017]. 
Ramaiyer as modified does not explicitly disclose:
the second value being reverse or forward chronologically.
However, Roskowski discloses:
the second value being reverse or forward chronologically (see [0016][0066][0071] → Roskowski teaches this limitation in that the system tracks changes in the snapshot of the configuration data in either progressing forward or reverse chronological order relative to the starting point of the event stream analysis). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ramaiyer as modified with the teachings of Roskowski for the purpose of efficiently utilizing device configuration snapshot information to identify particular problem in the device or network environment occurred, see Roskowski [0010]. 




Claim 17:
Ramaiyer as modified discloses:
generating a third database image of the database at a present timestamp having a third value of the slowly changing dimension; and inserting the third value into the data structure, wherein the third value overwrites any prior value held in the data structure at the present timestamp and continues to update a current time with the third value as time progresses (see Chowdhary [0047]-[0064]  → Ramaiyer as modified discloses this limitation in that the system updates the table with the new data value by inserting a new row with the key pointing to the current value and setting the start date to current date and end date left blank for the slow changing dimensions until the subsequent value and time change for each new value and time change of the slow changing dimension). 

Claim 21:
Ramaiyer as modified discloses:
wherein the time stamp is associated with a system modification time for the variable value (see Chowdhary [0047]-[0064] → Ramaiyer as modified discloses . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ramaiyer, in view of Chowdhary et al and Roskowski et al, and further in view of Hicks et al, U.S. Patent Application Publication No. 20060190487.
Claim 5:
Ramaiyer as modified discloses every element of Claim 1. 
Ramaiyer as modified does not explicitly disclose:
isolating erroneous values in the history based on a specified criterion; and correcting the history where erroneous values are present.
However, Hicks discloses:
isolating erroneous values in the history based on a specified criterion; and correcting the history where erroneous values are present (see [0042] → Hicks teaches this limitation in that the system isolates errors of the history data based on some/all of the modification attributes of the one or more history records and corrects errors that may be included in the data). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ramaiyer as modified with the teachings of Hicks for the purpose of solving discrepancies to improve managing data migration of a user inventory system, see Hicks [0007][0008]. 

s 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaiyer, in view of Chowdhary et al and Roskowski et al, and further in view of NAKANO et al, U.S. Patent Application Publication No. 20160069703.
Claim 9:
Ramaiyer as modified discloses every element of Claim 1. 
Ramaiyer as modified does not explicitly disclose:
arbitrarily ordering the set of database images; and integrating database images into the data structure based on the arbitrary order in parallel.
However, NAKANO discloses:
arbitrarily ordering the set of database images; and integrating database images into the data structure based on the arbitrary order in parallel (see [0058] → NAKANO teaches this limitation in that the system displays a list of extracted captures of database images from the user specified arbitrary location). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ramaiyer as modified with the teachings of NAKANO for the purpose of making it possible for the user to visually view and recognize a change in the past data records, see NAKANO [0059]. 

Claim 20 performs the same function as Claim 9.  Thus Ramaiyer as modified discloses/teaches every element of Claim 20 as indicated in the above rejection for Claim 9. 


Response to Arguments
Applicant's arguments with respect to Claims 1-21 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-272-1223.  The examiner can normally be reached Monday to Friday 8:00AM – 5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAN HUTTON/Primary Examiner, Art Unit 2154